Title: From George Washington to the Board of War, 11 January 1780
From: Washington, George
To: Board of War


          
            Gentn
            Hd Qrs Morris Town January 11. 1780
          
          I was duly honoured with Your Letter, stating the difficulties which occurred to prevent Colo. Mitchell from attending then the trial of Major General Arnold. As several days have elapsed since, I would willingly hope that things are in such a train as to admit of his coming now, without any material injury to the public service. Genl Arnold is very anxious on this head—and indeed so am I, as the Court Martial for the want of his testimony solely have been delayed finishing the trial near a fortnight and must be, according to their Report, till it is had. The delay in this prevents the bringing on Other Trials—and is of material injury besides, by preventing the Officers who compose the Court from attending to other essential duties, and which makes the situation of the rest in Camp (there being Many on furlough through the necessity of their affairs) hard & disagreable. The Board I am convinced will direct Colo. Mitchell to proceed the moment they think it can be done with propriety—and I sincerely wish his immediate attendance may be practicable.
          I have also been honoured with the Board’s Favors of the 20th

Ulto & 3 & 5 Inst. I shall give directions to the Commissary on the subject of Mr Loring’s application and agreable to the Board’s opinion shall grant a passport for the Cloathing intended for the prisoners. It would have been a lucky circumstnce, if those gone to Fort Frederick could have received the⟨irs⟩ before they were removed. I will write Genl Heath on the subject in which Mr Hatfield is interested, and request him to have the proposed enquiry. I shall also take occasion to answer the points referred to me by the Letter of the 20 Ulto. I have the Honor to be with great respect & esteem Gentn Yr Most Obed. st
          
            G. W.
          
        